Citation Nr: 1816181	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to a rating higher than 70 percent for a psychiatric disability.

7.  Entitlement to a rating higher than 40 percent for a thoracic spine disability.

8.  Entitlement to a higher than 30 percent for a left knee disability, on the basis of instability.

9.  Entitlement to a rating higher than 10 percent for a left knee disability, on the basis of limitation of motion.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to July 1987.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and a June 2012 decision for the RO in Waco, Texas.

In April 2016, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran has subsequently requested the opportunity to testify at another videoconference hearing with the Board.  However, the Veteran testified at the April 2016 Board hearing, and the evidence does not show any change in the facts or circumstances of the case since the April 2016 Board hearing.  Cook v. Snyder, 28 Vet. App. 330 (2017).  therefore, the request for another Board hearing is denied.


REMAND

In March 2017, the Board remanded the issues of entitlement to service connection for a left elbow disability, a right elbow disability, a left wrist disability, a left foot disability, and chronic fatigue syndrome; and entitlement to increased ratings for a psychiatric disability, a thoracic spine disability, and a left knee disability for further development.  After completing some of the requested development, the case was returned to the Board.

Additional evidence has been associated with the claims subsequent to the last adjudication by the Agency of Original Jurisdiction.  Therefore, a supplemental statement of the case is needed.  38 C.F.R. § 19.31 (2017).  In February 2018, the Agency of Original Jurisdiction informed the Board that the case needed to be returned for issuance of a supplemental statement of the case.  To provide the Veteran proper due process, the Board will remand the case to for the issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

